                                            Case 4:20-cv-01152-JST Document 10 Filed 04/21/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VINCENT RENE TURNER,                                Case No. 20-cv-01152-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     CECILIA CASTELLANOS, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate currently incarcerated at Mule Creek State Prison, has filed this pro se

                                  15   civil rights action pursuant to 42 U.S.C. § 1983. His complaint (Dkt. No. 1) is now before the

                                  16   Court for review under 28 U.S.C. § 1915A. Plaintiff has been granted leave to proceed in forma

                                  17   pauperis in a separate order.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                            Case 4:20-cv-01152-JST Document 10 Filed 04/21/20 Page 2 of 3




                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do . . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           Plaintiff has named as defendants Judge Cecilia Castellanos and Deputy District Attorney

                                  14   Sharon Carney. Plaintiff alleges that Carney withheld exculpatory evidence and produced this

                                  15   evidence only after plaintiff was convicted, and that Judge Castellanos was aware of the

                                  16   exculpatory evidence but allowed Carney to withhold it. Plaintiff seeks $60 million in monetary

                                  17   damages.

                                  18           The Court will dismiss this action because it is barred by Heck v. Humphrey, 512 U.S. 477,

                                  19   486-87 (1994).1 Pursuant to Heck, in order to recover damages for harm caused by actions whose

                                  20   unlawfulness would render a conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must

                                  21   prove that the conviction or sentence has been reversed on direct appeal, expunged by executive

                                  22   order, declared invalid by a state tribunal authorized to make such determination, or called into

                                  23   question by a federal court’s issuance of a writ of habeas corpus. Heck, 512 U.S. at 486-87. If

                                  24

                                  25   1
                                         Plaintiff’s claims are also likely barred by the doctrines of judicial and prosecutorial immunity.
                                  26   See Pierson v. Ray, 386 U.S. 547, 553-55 (1967) (state judge is absolutely immune from civil
                                       liability for damages for acts performed in her judicial capacity); Imbler v. Pachtman, 424 U.S.
                                  27   409, 430-31 (1976) (state prosecuting attorney enjoys absolute immunity from liability under 42
                                       U.S.C. § 1983 for his conduct in “pursuing a criminal prosecution” insofar as he acts within his
                                  28   role as an “advocate for the State” and his actions are “intimately associated with the judicial
                                       phase of the criminal process.”).
                                                                                           2
                                           Case 4:20-cv-01152-JST Document 10 Filed 04/21/20 Page 3 of 3




                                   1   success in the Section 1983 suit would necessarily demonstrate the invalidity of the confinement

                                   2   or its duration, the Section 1983 suit is barred no matter the relief sought and no matter the target

                                   3   of the suit. Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). Here, a § 1983 action alleging the

                                   4   withholding of exculpatory evidence, if successful, would necessarily imply the invalidity of

                                   5   Plaintiff’s conviction, and is not cognizable under Heck unless Plaintiff can show his conviction

                                   6   has already been invalidated. Accordingly, his claim is not cognizable under Section 1983 and

                                   7   must be dismissed.

                                   8                                             CONCLUSION

                                   9          For the reasons set forth above, this action is DISMISSED as barred by Heck. The Clerk

                                  10   shall enter judgment in favor of defendants and close the file.

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 21, 2020
Northern District of California
 United States District Court




                                                                                        ______________________________________
                                  13
                                                                                                      JON S. TIGAR
                                  14                                                            United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
